Citation Nr: 0924562	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-37 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board originally remanded the claim in May 2007.  
The Veteran testified at a Board hearing in September 2007.  
The Board then remanded the claim again in November 2007.  


FINDINGS OF FACT

1.  The Veteran suffered an injury to his left knee during 
combat in Vietnam. 

2.  The Veteran's current left knee disability is not 
causally related to the left knee injury in Vietnam. 

3.  The Veteran's current left knee disability is not 
otherwise related to his active duty service.  


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by the 
Veteran's active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated July 2003, 
March 2006, and December 2007 the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefit sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in July 2003 prior to the initial unfavorable 
decision in February 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 and December 2007 letters 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in January 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The RO attempted to 
obtain private medical records from the 1970's; a response 
was received to the effect that any such records have been 
destroyed.  No other additional pertinent evidence has been 
identified by the claimant.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  

The Veteran was afforded VA examinations in April 1998, 
January 2004, and February 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   The report of the February 2005 
examination includes an opinion as to medical causation 
supported by a rationale with reference to pertinent facts.  
Given that the claims file was reviewed by the examiner and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient.  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he injured his left knee during 
combat in Vietnam in connection with falling 20 feet from a 
helicopter.  The Board notes that the Veteran has received 
combat-related decorations.  Under the circumstances, the 
provisions of 38 U.S.C.A. § 1154(b) must be considered.  

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, "The Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, the United States Court of Appeals for Veterans 
Claims (the Court) has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

In view of the provisions of 38 U.S.C.A. § 1154(b) and the 
Veteran's participation in combat, the injury to the left 
knee claimed by the Veteran is conceded even without any 
service treatment record documenting the injury.  The injury 
is consistent with combat, and the Veteran make a reasonable 
assertion that the knee injury may have not have been 
considered as significant in view of other wounds suffered by 
the Veteran shortly thereafter.  

Having established that an injury to the left knee was 
suffered during combat, the Board's review now turns to  
whether there is medical evidence of current left knee 
disability and, if so, whether such current left knee 
disability is causally related to the left knee injury in 
Vietnam.  The Board notes that there is medical evidence of 
current disability in the form of osteoarthritis of the left 
knee as shown by x-ray in 2000.  The remaining question thus 
becomes whether the current arthritis is causally related to 
the conceded injury in Vietnam. 

Looking to contemporaneous service treatment records, as 
noted above there is no actual medical record showing the 
injury or treatment for the injury.  There is one potentially 
significant entry in November 1967 describing an injury to 
the left leg when a the shower head hit him in the left leg; 
the service examiner noted no sign of fracture, and there was 
no reference to the left knee.  At the time of the Veteran's 
discharge examination in August 1968, the Veteran 
specifically denied ever having a "trick" or locked knee or 
arthritis or rheumatism.  In a corresponding August 1968 exit 
examination report of medical examination, the examiner noted 
the Veteran's lower extremities as clinically normal.  The 
Board believes the report of the separation examination is 
significant in that is suggests that neither the Veteran 
himself, nor the medical examiner, were of the opinion that 
the Veteran had any left knee problem at that time.  

Looking to the period after service, the Veteran filed a 
claim for VA benefits in 1973.  He referenced shrapnel wounds 
to the head and chest as well as hearing loss.  However, he 
did not include any left knee disability in this claim.  The 
Board believes it reasonable to assume that the Veteran would 
have referenced a left knee disorder if he in fact believed 
at that time he was suffering such a disorder related to 
service.  A November 1973 VA examination was conducted in 
connection with the unrelated claims; the report of that 
examination includes no complaints or findings related to the 
left knee.  

The first documentation in the claims file of any left knee 
complaints is the report of an April 1998 VA examination in 
which the Veteran complained that his left knee "snaps, 
crackles, and pops."  The Veteran reported that the cause of 
the disability was an injury that occurred in 1967 between 
April and September while serving in Vietnam.  

As already noted, an August 2000 x-ray study revealed 
osteoarthritis of the left knee.

The Veteran's claim of service connection for left knee 
disability was received in June 2003.  He related the history 
of having fallen 20 feet from a helicopter in Vietnam.

In February 2005, the Veteran was afforded a VA joint 
examination.  At that time, the Veteran reported that he had 
injured his knee when falling out of a helicopter from 20 
feet up and landing on his knee the wrong way.  The medic 
wrapped his knee and he continued to fight.  He stated that 
he then received shell fragment wounds, which caused his knee 
to be ignored as less important.  He reported that his left 
knee never returned to baseline and always bothered him 
since.  He first sought medical care for his knee after the 
military in the 1970s, when he was given crutches for a few 
days.  The Veteran complained of constant left knee pain and 
stiffness every morning.  He reported swelling at times, but 
without becoming red or hot.  The knee gives way and buckles 
with a click and he falls to the ground.  He denied any 
history of locking, but states that his left knee fatigues 
with a lack of endurance.  He also denied any history of 
surgery or re-injury.  Upon physical examination, the Veteran 
showed painful motion at the end of left knee flexion.  The 
examiner diagnosed the Veteran with degenerative joint 
disease in the left knee by radiological criteria.  He opined 
that it is less likely than not that the Veteran's current 
left knee osteoarthritis is due to the reported in-service 
left knee injury because the medical record is silent for any 
complaints of a left knee condition at the time of military 
discharge and no complaints are made in the evidence of 
record until a VA examination in 1998, 30 years later.  

At a VA hearing in September 2007, the Veteran stated that he 
had received treatment for his left knee shortly after 
service in the early 1970s.  In the December 2004 RO hearing, 
the Veteran noted that this treatment was provided at the 
University of California Medical Center in Sacramento, 
California.  The RO attempted to obtain those records, but 
received notice that the records were destroyed due to twelve 
years of patient inactivity.  

As discussed previously, the inservice injury to the left 
knee is conceded as is the presence of current left knee 
arthritis.  The Veteran contends that there has been a 
continuity of left knee symptoms since service.  However, the 
Veteran's assertions in this regard would appear to be 
inconsistent with his express denial of knee symptoms at the 
time of his August 1968 discharge examination.  Further, the 
Veteran did not include the left knee in his 1973 claim for 
unrelated disorders, thus suggesting that at that time he did 
not believe he had a left knee disorder related to service.  
This is also inconsistent with his current assertion that the 
left knee has continued to be symptomatic since the injury in 
Vietnam.  The Board is also left to wonder why the Veteran 
did not file a left knee claim in 1973 if he had in fact been 
seeking medical treatment for the left knee during that 
approximate time frame.  Even more significant is the fact 
that the record otherwise contains no supporting evidence of 
left knee complaints or clinical findings for approximately 
thirty years after service, until April 1998.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This lack 
of supporting evidence for many years after service argues 
against a finding of a continuity of pertinent symptomatolgy 
to suggest a link between the current left knee arthritis and 
the left knee injury in Vietnam. 

In addition to the above, it is highly significant that the 
February 2005 VA examiner offered an opinion that it is less 
likely than not that the Veteran's current left knee 
osteoarthritis is due to the in-service left knee injury.  
This examiner had full knowledge of the details of the left 
knee injury in Vietnam.  However, even with such knowledge 
the examiner appears to have found the lack of left knee 
complaints or findings on discharge examination followed by a 
lack of left knee complaints for many years thereafter as 
compelling evidence that it was less likely as not that the 
current left knee arthritis was related to the injury in 
Vietnam.  There is no contrary medical opinion of record. 

The determinative question in this case is whether the injury 
in Vietnam caused the current arthritis.  Questions of 
medical causation must be addressed by medical personnel, and 
neither the Veteran, his representative, nor the Board are 
shown to be competent to offer such a medical opinion.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Veteran is certainly competent to testify as to symptoms such 
as left knee pain which are non-medical in nature; however, 
he is not competent to render a medical diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).

The Board acknowledges the Veteran's contentions and 
recognizes his honorable service, to include combat in 
Vietnam.  Again, the fact of the left knee injury in Vietnam 
and the fact of current left knee disability are conceded.  
However, after reviewing the totality of the evidence, Board 
must conclude that the preponderance of the evidence is 
against a finding of a causal nexus between the injury in 
Vietnam and the current left knee disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for left knee disability is 
not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


